Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00123-CV

                                      Michael MIDDLETON,
                                            Appellant

                                                  v.

              TEMPLETON MORTGAGE CORPORATION and Gary M. Poenisch,
                                 Appellees

                    From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 10-422
                            Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 13, 2021

DISMISSED FOR WANT OF PROSECUTION

           On November 18, 2020, we issued a show cause order instructing appellant to file, on or

before December 3, 2020, his appellant’s brief and a written response reasonably explaining (1)

his failure to timely file the brief and (2) why appellee was not significantly injured by appellant’s

failure to timely file a brief. We notified appellant that if he failed to file a brief and the written

response by the date ordered, this appeal would be dismissed for want of prosecution. See TEX.

R. APP. P. 38.8(a); 42.3(a), (c). Appellant failed to respond to our order. Therefore, we dismiss
                                                                              04-20-00123-CV


this appeal for want of prosecution. See id. 42.3(a), (c). Costs of appeal are taxed against

Appellant.

                                              PER CURIAM




                                            -2-